DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 objected to because of the following informalities:  claim reads (lines 1-2) “wherein each cooking volume wherein the heating element comprises”. Should read “wherein each cooking volume  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 31 reads (lines 3-4) emphasis added “wherein the first cooking container has an open top and, when inserted in the portable air fryer, defines the first cooking volume and the second cooking container has an open top and, when inserted in the portable air fryer, defines the second cooking volume.”
However it is unclear what is defining “the first cooking volume and the second cooking volume” or how a change to the cooking volume occurs when inserted into the portable air fryer. 
The application will be examined as best understood: “wherein the first and second cooking containers have open tops that are defined by walls present to both first and second cooking containers whether the cooking containers are together or apart inside of or outside of the portable air fryer.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11-13, 16, 17, 22 and 30 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kui (WO 2016/062513 A1).

Regarding claim 1, Kui A portable air fryer comprising, when positioned on a horizontal surface (resting surface to 10), a top (top of 10), a bottom (bottom of 10), a front (front of 10), a rear (rear of 10) and first and second opposed sides (first and second opposite sides of 10) wherein at least a first (first side of 14 as divided by 

Regarding claim 2, the portable air fryer of claim 1 wherein, when installed in the portable air fryer, the cooking apparatus subdivide a cooking chamber into different cooking zones that are in fluid flow communication with each other (different treatment of cooking condition between cooking containers “if the food 200 is better to be prepared by combination of low- temperature pre-steaming process and hot air heating, 

Regarding claim 3, Kui discloses the portable air fryer of claim 2, Kui further discloses wherein, when the cooking containers are removed from the cooking chamber, the cooking chamber defines a single contiguous volume (144 with 14 and 112 and 116 removed leaves cavern as shown in figure 6).

Regarding claim 11, Kui discloses the portable air fryer of claim 1, Kui further discloses wherein at least one of the cooking volumes is provided with steam (emphasis added “the steam generator is capable of being controlled to spray the steam onto the food located in any one or both of the two food cooking areas.” (column 2, lines 29-32)).

Regarding claim 12, Kui discloses the portable air fryer of claim 1, Kui further discloses wherein at least one of the cooking zones is in fluid communication with a source of steam (emphasis added “the steam generator is capable of being controlled to spray the steam onto the food located in any one or both of the two food cooking areas.” (column 2, lines 29-32)).

Regarding claim 13, Kui discloses the portable air fryer of claim 1, Kui further discloses wherein at least one of the cooking zones has a steam generator (emphasis added “the steam generator is capable of being controlled to spray the steam onto the food located in any one or both of the two food cooking areas.” (column 2, lines 29-32)).

Regarding claim 16, Kui discloses the portable air fryer of claim 1, Kui further discloses wherein the portable air fryer is operable to control the cooking conditions in the first cooking volume of the first cooking container and the portable air fryer is also operable to separately control the cooking conditions in the second cooking volume of the second cooking container  (different treatment of cooking condition between cooking containers “if the food 200 is better to be prepared by combination of low- temperature pre-steaming process and hot air heating, the nozzle 127 located on the side of the food 200 will be controlled at an enable status. If the food 300 is better to be prepared by only hot air heating, the nozzle 127 located on the side of the food 300 will be controlled at a disable status (shown as dotted lines). Therefore, two kinds of food 200 and 300 can be prepared at the same time by using the apparatus 10,” (page 11, lines 16-22), temperature adjusted by steam “wherein the controller controls the steam generator to spray the generated steam through the nozzles when the sensed temperature falls in a predetermined range” (column 3, lines 2-5)).

Regarding claim 17, Kui discloses the portable air fryer of claim 16, Kui further discloses wherein the portable air fryer is programmable to individually control the cooking conditions in each of the first and second cooking containers (“the controller 

Regarding claim 22, Kui discloses the portable air fryer of claim 1, Kui further discloses wherein, when placed on a horizontal surface (supporting surface below air fryer) and each of the cooking containers is positioned in the portable air fryer, a first cooking volume (1411) is laterally positioned beside the second cooking volume (1412, see figure 8, showing lateral placement of cooking volumes within air fryer 10).

Regarding claim 30, Kui discloses the portable air fryer of claim 1, Kui further discloses (Fig-6) wherein one of the sidewalls of the first cooking container is a front wall (front wall of 14) and, when the first cooking container is positioned in the portable air fryer (see figure 6, showing 14 positionable in air fryer), the front wall is a front of the first cooking volume (see wall 14 next to food 100 within cooking volume).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 4 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kui in view of Neu (US 3,490,823).

Regarding claim 4, Kui discloses the portable air fryer of claim 1, Kui is silent regarding wherein each cooking container is individually removably from the portable air fryer.
However Neu teaches (Fig-1) wherein each cooking container (13) is individually removably from the portable air fryer (“There can be one, two or more pans 13 as desired” (column 2, lines 9-10)).
The advantage of providing a plurality of individually removable cooking containers, is to have as many cooking containers as desired (“There can be one, two or more pans 13 as desired” (column 2, lines 9-10)).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui with Neu, by replacing dividing system of Kui with the removable container system of Neu, to have as many cooking containers as desired. 

Regarding claim 31, Kui discloses the portable air fryer of claim 1, Kui further discloses (Fig-1-8) wherein the first cooking container has an open top (open to of 1411) and the second cooking container has an open top (open top of 1412).
Kui is silent regarding (see 112(a) rejection and interpretation) wherein the first cooking container has an open top when inserted in the portable air fryer, defines the 
However Neu teaches wherein the first and second cooking containers have open tops that are defined by walls present to both first and second cooking containers whether the cooking containers are together or apart inside of or outside of the portable air fryer (each cooking container (13) is individually removably from the portable air fryer “There can be one, two or more pans 13 as desired” (column 2, lines 9-10)).
The advantage of the first and second cooking containers have open tops that are defined by walls present to both first and second cooking containers whether the cooking containers are together or apart inside of or outside of the portable air fryer, is (to have as many cooking containers insertable/removable as desired “There can be one, two or more pans 13 as desired” (column 2, lines 9-10)).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui with Neu, by replacing dividing system of Kui with the removable container system of Neu, to have as many cooking containers insertable/removable as desired. 

Claims 5, 14, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kui in view of Hartfelder (US 2009/0126580).

Regarding claim 5, Kui discloses the portable air fryer of claim 2 Kui is silent regarding wherein each cooking volume has its own heating element positioned at an upper end thereof.

The advantage of providing individual heating components to the top of individual cooking compartments is to control the temperature of individual cooking compartments (emphasis added “Control panel 74 may enable the operator to select setpoint temperatures for the compartment (or for specific trays in the compartments)” [0038]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui with Hartfelder, by adding to the heating and control system of Kui, the individual cooking volume heating and control system of Hartfelder, to control the temperature of individual cooking compartments.

Regarding claim 14, Kui discloses the portable air fryer of claim 1, Kui is silent regarding wherein the first and second cooking containers have a different cooking volume.
However Hartfelder teaches the first and second cooking containers have a different cooking volume (“The trays used with a food warming apparatus may be of different sizes with varying heights, widths, and/or lengths. For example, a heating compartment may hold a tray whose height is nearly that of the heating compartment. 
The advantage of the first and second cooking containers have a different cooking volume is to provide different volumes/forms of cooking space to the individually controlled cooking compartments (“a heating compartment may have two, unequally sized sub-compartments to hold trays of different widths in the same heating compartment.” [0021], emphasis added “Control panel 74 may enable the operator to select setpoint temperatures for the compartment (or for specific trays in the compartments)” [0038]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui with Hartfelder by modifying the similarly shown dimension of cooking areas with individually sized/proportioned trays, to provide different volumes/forms of cooking space to the individually controlled cooking compartments.

Regarding claim 15, Kui discloses the portable air fryer of claim 1, Kui is silent regarding wherein the first and second cooking containers have a different shape.
However Hartfelder teaches the first and second cooking containers have a different shape (“The trays used with a food warming apparatus may be of different sizes with varying heights, widths, and/or lengths. For example, a heating compartment may hold a tray whose height is nearly that of the heating compartment. Alternatively, a heating compartment may hold a “shallow tray” whose height is much less than that of the heating compartment” [0020]).
for specific trays in the compartments)” [0038]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui with Hartfelder by modifying the similarly shown dimension of cooking areas with individually sized/proportioned trays, to provide different volumes/forms of cooking space to the individually controlled cooking compartments.

Regarding claim 18, Kui discloses the portable air fryer of claim 16, Kui is silent regarding wherein the portable air fryer is operable such that cooking of different food in different cooking containers is completed at a common time.
However Hartfeld teaches wherein the portable air fryer is operable such that cooking of different food in different cooking containers is completed at a common time (because temperatures are programable to specific cooking zones, the completion of cooking between said specific cooking zones is possible to be time concurrent between different food types, emphasis added “Control panel 74 may enable the operator to select setpoint temperatures for the compartment (or for specific trays in the compartments)” Hartfelder [0038])).
for specific trays in the compartments)” [0038]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui with Hartfelder, by adding to the heating and control system of Kui, the individual cooking volume heating and control system of Hartfelder, to control the temperature of individual cooking compartments.

Regarding claim 19, Kui discloses the portable air fryer of claim 16, Kui is silent regarding wherein the portable air fryer is operable such that cooking of different food in different cooking containers is completed in a particular sequence
However Hartfelder teaches wherein the portable air fryer is operable such that cooking of different food in different cooking containers is completed in a particular sequence (because temperatures are a function of the operator to specific cooking zones, the sequence of cooking between said specific cooking zones is operator defined, emphasis added “Control panel 74 may enable the operator to select setpoint temperatures for the compartment (or for specific trays in the compartments)” Hartfelder [0038])).
The advantage of wherein the portable air fryer is operable such that cooking of different food in different cooking containers is completed in a particular sequence is to for specific trays in the compartments)” [0038]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui with Hartfelder, by adding to the heating and control system of Kui, the individual cooking volume heating and control system of Hartfelder, to control the temperature of individual cooking compartments.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kui in view of Hartfelder and in further view of Moon (US 2018/0255971).

Regarding claim 6, Kui as modified by Hartfelder teachers the portable air fryer of claim 5, However Kui as modified by Hartfelder is silent regarding wherein each cooking volume wherein the heating element comprises at least one infrared heating element.
However Moon teaches wherein each cooking volume wherein the heating element comprises at least one infrared heating element (“The heating source 24 is preferably positioned directly above the cooking chamber and includes an infrared heating element” [0039]).
The advantage the heating element comprises at least one infrared heating element, is to increase efficiency “The heating source 24 is preferably positioned directly above the cooking chamber and includes an infrared heating element, as they are known to be more efficient than other heating elements” [0039].


Regarding claim 7, Kui disclose the portable air fryer of claim 2, Kui is silent regarding wherein each cooking zone has at least one infrared heating element positioned above the cooking zone.	However Hartfelder teaches wherein each cooking volume has its own heating element positioned at an upper end thereof (individual heating areas may have individual heating means “Each of heating compartments 24 and 26 may be heated by a respective heating system. In an exemplary embodiment, each heating system includes one or more resistive heaters for heating its respective compartment from above and/or from below.” [0037]).
The advantage of providing individual heating components to the top of individual cooking compartments is to control the temperature of individual cooking compartments (emphasis added “Control panel 74 may enable the operator to select setpoint temperatures for the compartment (or for specific trays in the compartments)” [0038]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui with Hartfelder, by adding to the heating and control system of Kui, the individual cooking volume heating and control system of Hartfelder, to control the temperature of individual cooking compartments.
Kui in view of Hartfelder is silent regarding the heating elements being infrared.

The advantage the heating element comprises at least one infrared heating element, is to increase efficiency “The heating source 24 is preferably positioned directly above the cooking chamber and includes an infrared heating element, as they are known to be more efficient than other heating elements” [0039].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui as already modified by Hartfelder, further with Moon, by modifying to the multiple heating element system of Kui, the infrared heating element type of Hartfelder, to increase efficiency of in heating. 
Kui as modified by Hartfelder and Moon is anticipative of a common heating element positioned below at least two cooking zones (primary reference Kui (Fig-8) anticipates the use of a single heat source (13) providing a plurality of cooking zones (1411/1412) with heat, and a plurality of cooking environment adjusters (127) provide said cooking zones with differentiated cooking environments, while the modification of Kui by Hartfelder above teaches individual cooking environment adjusting heaters above and or below each cooking zone).

Regarding claim 8, Kui as modified by Moon discloses the portable air fryer of claim 7, Kui as modified by Moon further teaches wherein an IR absorber (Moon -divider (35) and partially the floor of (16), system is enclosed by basket 18 and casing 12, 

Regarding claim 9, Kui as modified by Moon discloses the portable air fryer of claim 8, Kui as modified by Moon further teaches wherein the IR absorber has portions that have differing rates of IR absorption (see Moon figure 2 and 7 -top and sides of 35 will inherently absorb different amounts of radiations because of proximity to expanding IR photons source and relative angle to expanding IR photons source of the horizontal top and vertical sides of 35 and horizontal portions of base of portion of 16). 

Regarding claim 10, Kui as modified by Moon teaches the portable air fryer of claim 8, Kui as modified by Moon further teaches wherein the IR absorber has an upper surface on which food is positionable for cooking (see moon figure 2 and 7, portion of 16 where food is positioned, alternatively food may be placed between cooking zone divider “The divider may be V-shaped to allow food, such as bacon, to be draped over it while cooking” [0011]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kui in view of Vainionpaa (US 10,383,182).

Regarding claim 20, Kui discloses the portable air fryer of claim 1, 

However Vainionpaa teaches wherein the cooking apparatus comprises a cooking chamber with an openable door (door of Vainiopaa provides control of hot gaseous fluids ”The oven door can include an airtight seal”… “Fumes possibly arising in connection with the heating of components in the oven and water vapour arising in the cooker will then remain inside the oven.” (column 4, lines 17-22)).
The advantage of wherein the cooking apparatus comprises a cooking chamber with an openable door, is to provide control of hot fluids within the cooking zones, “Fumes possibly arising in connection with the heating of components in the oven and water vapour arising in the cooker will then remain inside the oven.” (column 4, lines 17-22) and possibly further to recycle steam “the oven can include a steam recovery system for recovering steam” (column 5, lines 4-7). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui with Vainionpaa, by adding to the cooking system of Kui, the sealing door system of Vainionpaa, to provide control of hot fluids within the cooking zones and further possibly to recycle steam.

Claims 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kui in view of Kwon (US 2012/0272832).

Regarding claim 23, Kui discloses the portable air fryer of claim 1 Kui further discloses wherein each of the first and second cooking volumes is operable in a forced 
Kui is silent regarding wherein the portable air fryer is operable such that a first flow rate of air in the first cooking volume in the forced convection mode of operation is different to a second flow rate of air in the second cooking volume in the forced convection mode of operation.
However Kwon teaches the portable air fryer is operable such that a first flow rate of air in the first cooking volume in the forced convection mode of operation is different to a second flow rate of air in the second cooking volume in the forced convection mode of operation (“A separate heat source and blowing fan are provided in each cooking chamber partitioned by the divider, so that each cooking chamber may be operated independently. A user may use the cooking chamber in a partitioned state by placing the divider in the cooking chamber or in a non-partitioned state by removing the divider from the cooking chamber as necessary” [0006-0007]).
The advantage of the portable air fryer is operable such that a first flow rate of air in the first cooking volume in the forced convection mode of operation is different to a second flow rate of air in the second cooking volume in the forced convection mode of operation, is to provide a furthering of different cooking environments to cooking zones operated independently (“A separate heat source and blowing fan are provided in each cooking chamber partitioned by the divider, so that each cooking chamber may be operated independently. A user may use the cooking chamber in a partitioned state by 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui with Kwon, by modifying the singular controllable convection speed controlled fan of Kui, with the individual to cooking zone convection fan system of Kwon, to provide a furthering of different cooking environments to cooking zones operated independently.

Regarding claim 24, Kui discloses the portable air fryer of claim 22, Kui further discloses wherein the first flow rate of air in the first cooking volume is produced by a first fan (fan speed of forced convection system is adjustable for different cooking requirements “The rotate speed of the fan 192 can be adjusted according to different cooking requirements.” (column 5, lines 18-24)).
Kui is silent regarding the second flow rate of air in the second cooking volume is produced by a second fan.
However Kwon teaches the second flow rate of air in the second cooking volume is produced by a second fan (“A separate heat source and blowing fan are provided in each cooking chamber partitioned by the divider, so that each cooking chamber may be operated independently. A user may use the cooking chamber in a partitioned state by placing the divider in the cooking chamber or in a non-partitioned state by removing the divider from the cooking chamber as necessary” [0006-0007]).
The advantage of the second flow rate of air in the second cooking volume is produced by a second fan, is to provide a furthering of different cooking environments to 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui with Kwon, by modifying the singular controllable convection speed controlled fan of Kui, with the individual to zone second convection fan system of Kwon, to provide a furthering of different cooking environments to cooking zones operated independently.

Regarding claim 25, Kui discloses the portable air fryer of claim 1 further comprising a first fan associated with the first cooking volume whereby the first fan is operable to produce a first flow of air in the first cooking volume (fan speed of forced convection system is adjustable for different cooking requirements “The rotate speed of the fan 192 can be adjusted according to different cooking requirements.” (column 5, lines 18-24)).
Kui is silent regarding a second fan is associated with the second cooking volume whereby the second fan is operable to produce a second flow of air in the second cooking volume.
However Kwon teaches a second fan (fans 53/54) is associated with the second cooking volume whereby the second fan is operable to produce a second flow of air in the second cooking volume. (“A separate heat source and blowing fan are provided in 
The advantage of a second fan is associated with the second cooking volume whereby the second fan is operable to produce a second flow of air in the second cooking volume, is to provide a furthering of different cooking environments to cooking zones operated independently (“A separate heat source and blowing fan are provided in each cooking chamber partitioned by the divider, so that each cooking chamber may be operated independently. A user may use the cooking chamber in a partitioned state by placing the divider in the cooking chamber or in a non-partitioned state by removing the divider from the cooking chamber as necessary” [0006-0007]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui with Kwon, by adding to the singular fan to multiple cooking area system of Kui, the second fan system of Kwon, to provide a furthering of different cooking environments to cooking zones operated independently.

Regarding claim 26, Kui discloses the portable air fryer of claim 1, Kui further discloses (Fig-1-8) further comprising a first fan (192) that is positioned above the first cooking volume (see figure 1 in view of figure 8, having fan 192 above cooking volumes 1411 and 1412).
Kui is silent regarding a second fan that is positioned above the second cooking volume.

The advantage of a second fan, is to provide a furthering of different cooking environments to cooking zones operated independently (“A separate heat source and blowing fan are provided in each cooking chamber partitioned by the divider, so that each cooking chamber may be operated independently. A user may use the cooking chamber in a partitioned state by placing the divider in the cooking chamber or in a non-partitioned state by removing the divider from the cooking chamber as necessary” [0006-0007]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui with Kwon, by adding to the singular above cooking area fan of Kui, the second fan system of Kwon, to provide a furthering of different cooking environments to cooking zones operated independently.

Regarding claim 27, Kui discloses the portable air fryer of claim 1, Kui further discloses (Fig-1-8) wherein the first cooking volume has a first heating element positioned at an upper end thereof and a first fan positioned above the first heating element (see figure 1 in view of figure 8, having fan 192 and heating element 13 above cooking volumes 1411 and 1412).

However Hartfelder teaches the second cooking volume has a second heating element positioned at an upper end thereof (individual heating areas may have individual heating means “Each of heating compartments 24 and 26 may be heated by a respective heating system. In an exemplary embodiment, each heating system includes one or more resistive heaters for heating its respective compartment from above and/or from below.” [0037]).
The advantage of providing individual heating components to the top of individual cooking compartments is to control the temperature of individual cooking compartments (emphasis added “Control panel 74 may enable the operator to select setpoint temperatures for the compartment (or for specific trays in the compartments)” [0038]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui with Hartfelder, by adding to the heating and control system of Kui, the individual cooking volume heating and control system of Hartfelder, to control the temperature of individual cooking compartments.
Kui as modified by Hartfelder is silent regarding a second fan positioned above the second heating element.
However Kwon teaches a second fan (fans 53/54) is associated with the second cooking volume whereby the second fan is operable to produce a second flow of air in the second cooking volume. (“A separate heat source and blowing fan are provided in each cooking chamber partitioned by the divider, so that each cooking chamber may be operated independently. A user may use the cooking chamber in a partitioned state by 
The advantage of a second fan is associated with the second cooking volume whereby the second fan is operable to produce a second flow of air in the second cooking volume, is to provide a furthering of different cooking environments to cooking zones operated independently (“A separate heat source and blowing fan are provided in each cooking chamber partitioned by the divider, so that each cooking chamber may be operated independently. A user may use the cooking chamber in a partitioned state by placing the divider in the cooking chamber or in a non-partitioned state by removing the divider from the cooking chamber as necessary” [0006-0007]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui as already modified with Hartfelder, further with Kwon, by adding to the above cooking volume heating and fan system of Kui, the second fan of Kwon to provide a furthering of different cooking environments to cooking zones operated independently.

Regarding claim 28, Kui discloses the portable air fryer of claim 1, Kui further discloses (Fig-1-8) wherein the first cooking volume has a first heating element (13) and a first fan (192) positioned at an upper end thereof (see figure 1 in view of figure 8, having fan 192 and heating element 13 above cooking volumes 1411 and 1412).
Kui is silent regarding the second cooking volume has a second heating element.
However Hartfelder teaches the second cooking volume has a second heating element (individual heating areas may have individual heating means “Each of heating 
The advantage of providing individual heating components to the top of individual cooking compartments is to control the temperature of individual cooking compartments (emphasis added “Control panel 74 may enable the operator to select setpoint temperatures for the compartment (or for specific trays in the compartments)” [0038]).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui with Hartfelder, by adding to the heating and control system of Kui, the individual cooking volume heating and control system of Hartfelder, to control the temperature of individual cooking compartments.
Kui as modified by Hartfelder is silent regarding a second fan positioned at an upper end thereof (thereof the cooking second cooking volume).
However Kwon teaches a second fan (fans 53/54) positioned at an upper end thereof (“A separate heat source and blowing fan are provided in each cooking chamber partitioned by the divider, so that each cooking chamber may be operated independently. A user may use the cooking chamber in a partitioned state by placing the divider in the cooking chamber or in a non-partitioned state by removing the divider from the cooking chamber as necessary” [0006-0007]).
The advantage of and a second fan positioned at an upper end thereof, is to provide a furthering of different cooking environments to cooking zones operated independently (“A separate heat source and blowing fan are provided in each cooking chamber partitioned by the divider, so that each cooking chamber may be operated 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Kui as already modified with Hartfelder, further with Kwon, by adding to the above cooking volume heating and fan system of Kui, the second fan of Kwon to provide a furthering of different cooking environments to cooking zones operated independently.

Regarding claim 29, Kui as modified by Kwon teaches the portable air fryer of claim 27, Kui as already modified by Kwon further teaches wherein the first fan and the second fan are independently controllable (operation of components of cooking zones are independently operable “If desired, a user may use the cooking chamber 40 in a partitioned state, wherein the first and second cooking chambers 41 and 42 are partitioned, by mounting the divider 70 in the cooking chamber 40. In this case, in order to apply a variety of temperature conditions in the first and second cooking chambers 41 and 42, a user may operate only a portion or all of the broil heater 50, the upper convection fan 53, the bake heater 51, the convection heater 52, and the lower convection heater 54. That is, a user may operate the broil heater 50 and the upper convection fan 53, operate the bake heater 51, the convection heater 52, and the lower convection heater 54, or operate the broil heater 50, the upper convection fan 53, the bake heater 51, the convection heater 52, and the lower convection heater 54.” [0069]  -

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113. The examiner can normally be reached 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Spencer H. Kirkwood/           Examiner, Art Unit 3761                

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761